Citation Nr: 1326377	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  06-10 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to September 1971.  He had subsequent service in the Puerto Rico Air National Guard.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This matter was last remanded by the Board in October 2012.

It is noted that it appears other issues may have been appealed during the pendency of this appeal, however, the Veterans Appeals Control and Location System (VACOLS) reflects that development action continues at the RO.  It is also noted that the RO issued a rating decision in August 2012, which denied several issues.  In a February 2013 letter, the RO acknowledged receipt of a notice of disagreement with respect to aspects of that decision.  As this is not a situation where VA has failed to acknowledge receipt of a notice of disagreement, see Manlincon v. West, 12 Vet. App. 238 (1999), and as the RO is taking action on the matter as well as other appeal issues while this claim was transferred to the Board, the Board will not take jurisdiction over the other issues at this time.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets further delay in appellate consideration of the Veteran's claim, it has reviewed the record and has again concluded that the AMC did not substantially comply with the remand directives set forth previously.   See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In the October 2012 remand, the Board pointed out that the AMC had not attempted to secure the Veteran's National Guard records from the National Guard Bureau or the Air Reserve Personnel Center (ARPC).  The AMC was directed to request service treatment records pertaining to the Veteran's Air National Guard service from 1979 to 1983, and from 1996 to 2009.  While the appeal was in remand status, records dating from January 1997 to March 2009 were associated with the claims file.  Thus, the records that remain outstanding date from 1979 to 1983.

With respect to the specific actions taken on remand, the Board observes that a letter was sent to the ARPC, apparently at its previous address.  In that regard, the Board has discovered that the ARPC relocated in 2011, and that its current mailing address is HQ ARPC (office symbol), 18420 E. Silver Creek Ave, Bldg. 390. MS68, Buckley AFB CO 80011.  An additional attempt should be made to obtain records that remain outstanding from ARPC at its current mailing address.  

The Board also notes that there is no indication in the claims file that a records request was directed to the National Guard Bureau.  Such should be undertaken on remand.

Finally, it is noted that a VA treatment record of February 2012 indicates that the Veteran is in receipt of Social Security Administration (SSA) benefits.  The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims. Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Those records should be requested, and associated with the Veteran's VA record.

In light of the above discussion, the Board has determined that additional development is required.  Accordingly, the case is REMANDED for the following action:

1.  Make the necessary requests for all service treatment records pertaining to the Veteran's National Guard service periods from 1979 to 1983 from:

* the ARPC, at the address stated above; and 

* the National Guard Bureau.

2.  Obtain any recent current VA medical records that are not in the claims folder or attached to Virtual VA.

3.  Request, directly from the SSA, complete copies of any adjudication and readjudication on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating or readjudicating the claim.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Ensure that the above development has been completed in accordance with the above directives.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded an appropriate period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


